                                            Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE FINJAN HOLDINGS, INC.                       Case No. 20-cv-04289-EMC
                                           SECURITIES LITIGATION.
                                   8
                                                                                             ORDER GRANTING DEFENDANTS’
                                   9                                                         MOTION TO DISMISS SECOND
                                                                                             AMENDED COMPLAINT
                                  10
                                                                                             Docket No. 46
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The above-referenced case is a securities action filed against Finjan Holdings, Inc.

                                  15   (“Finjan”) and its President and CEO Philip Hartstein.1 Lead Plaintiff (an individual, Robert

                                  16   Grier) asserts that Defendants violated §§ 14(e) and 20(a) of the Securities Exchange Act of 1934

                                  17   based on misrepresentations related to a tender offer in which Fortress Investment Group LLC,

                                  18   through an affiliate, acquired all of Finjan’s stock for $1.55 per share. The alleged

                                  19   misrepresentations were contained in the Recommendation Statement (Schedule 14D-9) and/or

                                  20   amendments thereto that Defendants disseminated to Finjan shareholders prior to their making a

                                  21   decision on whether to tender their shares in the offer. See generally Defs.’ RJN, Ex. A (Rec. St.

                                  22   at 12) (stating that, the Board unanimously “determined that the Offer, the Merger and the other

                                  23   transactions contemplated by the Merger Agreement are fair to and in the best interests of the

                                  24   Company and its stockholders” and “recommended that the stockholders of the Company tender

                                  25   their Shares in the Offer”).

                                  26            Previously, the Court dismissed Lead Plaintiff’s first amended complaint (“FAC”) based

                                  27

                                  28   1
                                           Lead Plaintiff no longer sues the former members of Finjan’s Board of Directors.
                                            Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 2 of 19




                                   1   on failure to plead subjective falsity. Lead Plaintiff, however, was given leave to amend, and thus

                                   2   he filed the operative second amended complaint (“SAC”). Now pending before the Court is

                                   3   Defendants’ motion to dismiss the SAC.

                                   4                               FACTUAL & PROCEDURAL BACKGROUND

                                   5           The gist of Lead Plaintiff’s suit is that Defendants made material misrepresentations about

                                   6   the value of the company (i.e., undervaluing it). Specifically, in the Recommendation Statement

                                   7   issued in June 2020, Defendants claimed that Fortress’s offer of $1.55 per share was reasonable

                                   8   based on financial projections that Finjan would have revenues of about $166 million for the

                                   9   period 2020-2024.2 However, just six months earlier, in December 2019, Defendants claimed that

                                  10   Finjan expected to generate approximately $200-400 million in revenue for the period 2019-2022

                                  11   – and this was with respect to just one line of business (licensing and enforcement) out of three.

                                  12   Lead Plaintiff contends that nothing happened in the six-month period that would have warranted
Northern District of California
 United States District Court




                                  13   such a drastic reduction in the value of the company. In fact, Lead Plaintiff asserts, Finjan

                                  14   management made optimistic statements during the six-month period and further indicated that

                                  15   COVID-19 would not be an issue (e.g., even if trials would be delayed, they would still take place

                                  16   before 2024 and thus projected revenue might be delayed but not altogether eliminated). Lead

                                  17   Plaintiff also maintains that third parties also viewed Finjan favorably during this six-month

                                  18   period. See, e.g., SAC ¶ 67 (alleging that “Dmitriy Kozin, a sophisticated Finjan investor who

                                  19   closely followed the Company, explained in an article entitled ‘COVID-19 or not, Finjan should

                                  20   do well,’ the Company was ‘realistically worth 3x more than [its then] current share price and

                                  21   potentially 10x more’”); SAC ¶ 129 (alleging that, in an article dated May 18, 2020, “Investor

                                  22   Observer, a financial investment website, noted that “‘the average rating from Wall Street

                                  23   analysts, FNJN stock has a mean target price of $5,’” which “‘means analysts expect the stock to

                                  24   rise 252.11% over the next 12 months’”).

                                  25   A.      Prior 12(b)(6) Proceedings

                                  26           During the prior 12(b)(6) proceedings, the Court noted that Lead Plaintiff had to make a

                                  27

                                  28
                                       2
                                        These financial projections were given to Finjan’s financial advisor, Atlas, so that it could
                                       prepare a Fairness Opinion on the Fortress tender offer.
                                                                                       2
                                         Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 3 of 19




                                   1   plausible showing of both objective and subjective falsity in order to have a viable claim. The

                                   2   Court did not make a definitive ruling on objective falsity. See Docket No. 18 (Order at 18-19)

                                   3   (acknowledging allegations made by Lead Plaintiff but also noting that there were facts that

                                   4   indicated the tender offer was fair – e.g., (1) “in the months preceding the tender offer, the stock

                                   5   had not always performed well and/or revenues were low”; (2) “[t]he merger consideration of

                                   6   $1.55 per share was more than the then-current stock price”; (3) “Party B had made an offer

                                   7   ($1.50 per share) that was similar in value to the merger consideration, and there were no other

                                   8   suitors”; (4) “[u]nder the Premiums Paid Analysis (also part of the Fairness Opinion), Atlas found

                                   9   that the value of Finjan stock could be as low as $1.56 per share”; and (5) there was “uncertainty

                                  10   in the future, both because of COVID-19 and the nature of Finjan’s business (patent licensing and

                                  11   enforcement which involves extended negotiations and at times litigation”; but ultimately not

                                  12   resolving the issue of objective falsity).
Northern District of California
 United States District Court




                                  13          However, the Court held that Lead Plaintiff failed to allege a viable claim because

                                  14   subjectively falsity was insufficiently pled. Subjective falsity meant that Lead Plaintiff had to

                                  15   plead “facts giving rise to a strong inference that Defendants did not believe [the financial

                                  16   projections of $166 million for the 2020-2024 period] were true – i.e., that Defendants knew that

                                  17   the [financial projections] were false even though they were presenting them to Atlas as true for

                                  18   purposes of developing the Fairness Opinion.” Docket No. 41 (Order at 20) (emphasis in

                                  19   original). The Court noted that, “[i]n a recent opinion, the Ninth Circuit underscored that, if a

                                  20   ‘complaint fails to plead a plausible motive for the allegedly fraudulent action, the plaintiff will

                                  21   face a substantial hurdle in establishing scienter.’” Docket No. 41 (Order at 20). Here, Lead

                                  22   Plaintiff’s FAC did not explain why Defendants would endorse the financial projections as true if

                                  23   they actually believed them to be false.

                                  24                  The FAC does not contain any allegations suggesting that
                                                      Defendants would secure unique benefits not afforded to
                                  25                  shareholders if the tender offer were to go through. Nor are there
                                                      any other allegations suggesting that Defendants’ interests regarding
                                  26                  the tender offer were not aligned with those of the shareholders. In
                                                      fact, two Defendants were independent directors (notably, the two
                                  27                  who made up the Transaction Committee), and thus would appear to
                                                      have no vested interest one way or the other with respect to the
                                  28                  tender offer. This lack of any motive is highly problematic in light
                                                                                          3
                                            Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 4 of 19



                                                      of Prodanova [the recent Ninth Circuit case].
                                   1
                                                      Moreover, the failure to allege a plausible motive cannot be
                                   2                  overlooked here because there are not compelling and particularized
                                                      facts alleged in support of the claim of fraudulent intent. As noted
                                   3                  above, the independent board members on the Transaction
                                                      Committee supported the tender offer. Furthermore, there was
                                   4                  concrete market evidence that the merger consideration of $1.55 per
                                                      share was reasonable – i.e., at or about the same time of Fortress’s
                                   5                  offer, Party B had made an offer of $1.50 per share. So did Fortress.
                                                      There were no other interested parties despite Atlas’s marketing
                                   6                  efforts. This evidence of what the actual market was willing to offer
                                                      is direct evidence of market value unlike the circumstantial and
                                   7                  interpretive approach of, e.g., Atlas’s Premiums Paid Analysis and
                                                      Selected Public Company Trading Multiples Analysis (which,
                                   8                  unlike the Discounted Cash Flow Analysis, were not derived from
                                                      the [allegedly false financial projections]).
                                   9

                                  10   Docket No. 41 (Order at 21).

                                  11           Because subjective falsity was not adequately pled, the Court dismissed the securities

                                  12   claims brought by Lead Plaintiff but gave him leave to amend.
Northern District of California
 United States District Court




                                  13   B.      Allegations in the SAC

                                  14           In the operative SAC, Lead Plaintiff repeats many of the same allegations as contained in

                                  15   the prior FAC. He has, however, added some new allegations. The main allegations that have

                                  16   been added to the SAC are (1) a more detailed recounting of the sales process that took place

                                  17   before Fortress made its offer of $1.55 per share and (2) an explanation of why Mr. Hartstein had a

                                  18   motive to make misrepresentations about the value of the company. In essence, the recounting of

                                  19   the sales process explains why Mr. Hartstein had a motive to lie.

                                  20           In a nutshell, Lead Plaintiff contends that, during the sales process, “two main bidders for

                                  21   Finjan emerged”: Party B and Fortress. Opp’n at 4. Finjan management (i.e., Mr. Hartstein,

                                  22   according to Lead Plaintiff) repeatedly rejected Party B’s offers, so many times that (1) at one

                                  23   point (September 2019), Party B wrote a letter to the Finjan Board criticizing the sales process and

                                  24   expressing concern about Finjan dealing exclusively with Fortress and (2) at another point

                                  25   (February 2020), Party B wrote a letter to the Board sating that it wanted to deal with the Board

                                  26   directly. In late February 2020, the Finjan Board decided to close the strategic review process

                                  27   and, in March 2020, that information was publicly announced, with Mr. Hartstein stating that the

                                  28   company was confident in moving forward as an independent entity. However, shortly thereafter,
                                                                                         4
                                         Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 5 of 19




                                   1   in April 2020, Party B informed a Finjan Board member that it intended to purchase a significant

                                   2   number of shares of Finjan, i.e., to carry out a hostile takeover. The Board then asked

                                   3   management to perform a liquidation value analysis. Mr. Hartstein did not like either of these two

                                   4   options. For example, if Party B got a toehold, then it might press for his departure from the

                                   5   company based on its displeasure with how the sales process had been conducted. At the very

                                   6   least, continuing as CEO of a publicly traded company with “an aggressive and agitated

                                   7   stockholder hanging over his shoulder” was not desirable. SAC ¶ 112; see also Opp’n at 12

                                   8   (arguing that “Party B’s threat completely changed the calculus for Hartstein[;] [c]ontinuing on

                                   9   Finjan’s path forward as an independent, publicly-traded entity – which Hartstein had just declared

                                  10   to be in shareholders’ best interests – was no longer a desirable option for Hartstein once an

                                  11   agitated Party B indicated it was going to become a large shareholder”). Likewise, the liquidation

                                  12   option was not desirable; Mr. Hartstein would be out of a job in that scenario. Mr. Hartstein,
Northern District of California
 United States District Court




                                  13   therefore, reached out to Fortress to see if it still had an interest in acquiring Finjan. See SAC ¶ 45

                                  14   (alleging that “[t]here is no indication in the Recommendation Statement that the Board authorized

                                  15   such a communication” – i.e., Mr. Hartstein acted on his own). In short, Mr. Hartstein wanted

                                  16   Fortress to acquire Finjan so that he could continue in his lucrative position, with the “obvious

                                  17   benefits [of] leading a private company, including avoiding the strict formalities, legal

                                  18   requirements, and oversight that come with serving as the CEO of a publicly traded corporation.”

                                  19   SAC ¶ 113.

                                  20          In the SAC, Lead Plaintiff also suggested that Mr. Hartstein was motivated to lie because,

                                  21   if Fortress were to acquire Finjan, then he would stand “to receive [significant] change in control

                                  22   benefits” – i.e., a “golden parachute compensation . . . worth $1,338,233 in total, including

                                  23   $310,000 in restricted stock units.” SAC ¶¶ 117-18; see also Rec. St. at 9 (chart showing golden

                                  24   parachute compensation for officers). Lead Plaintiff, however, backed away from this argument in

                                  25   his opposition brief and at the hearing, implicitly acknowledging Defendants’ criticism that (1)

                                  26   Mr. Hartstein did not get any golden parachute compensation as a result of the merger and (2) at

                                  27   most he stood to gain only $310,000 from the merger based on accelerated vesting of equity

                                  28   grants. See Opp’n at 13 (arguing that “the centerpiece of Plaintiff’s motive theory” is not the
                                                                                          5
                                            Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 6 of 19




                                   1   golden parachute compensation; rather, “Hartstein’s primary motive was maintaining his

                                   2   leadership position at Finjan without having to deal with and worry about Party B” and the

                                   3   “$310,000 Defendants admit Hartstein stood to gain from the Merger with Fortress was [just] a

                                   4   nice added bonus for Hartstein”) (emphasis in original).

                                   5   C.      Sales Process

                                   6           Although the Court must give Lead Plaintiff’s allegations about the sales process due

                                   7   consideration, it is clear that (1) the allegations about the sales process come from the

                                   8   Recommendation Statement and (2) Lead Plaintiff has focused on certain events as described in

                                   9   the Recommendation Statement but ignored others. Defendants contend that Lead Plaintiff is not

                                  10   entitled to ignore the other events, emphasizing that, even at the 12(b)(6) phase, the Court may

                                  11   consider the contents of the Recommendation Statement because of the incorporation-by-reference

                                  12   doctrine.
Northern District of California
 United States District Court




                                  13           The Court agrees with Defendants. The incorporation-by-reference doctrine “is a

                                  14   judicially created doctrine that treats certain documents as though they are part of the complaint

                                  15   itself.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). “[A] defendant

                                  16   may seek to incorporate a document into the complaint ‘if the plaintiff refers extensively to the

                                  17   document or the document forms the basis of the plaintiff's claim.’” Id. “The doctrine prevents

                                  18   plaintiffs from selecting only portions of documents that support their claims, while omitting

                                  19   portions of those very documents that weaken – or doom – their claims.” Id. In the instant case,

                                  20   incorporation by reference of the Recommendation Statement is appropriate. Lead Plaintiff has

                                  21   relied extensively on the document in recounting the sales process. See SAC ¶ 22 et seq.

                                  22   (recounting the sales process). Lead Plaintiff selectively cites from the Recommendation

                                  23   Statement to his benefit but ignores those parts of the document that do not favor him, precisely

                                  24   what Khoja says a plaintiff may not do. Importantly, Lead Plaintiff admitted at the hearing that he

                                  25   has no basis to dispute the accuracy of the Recommendation Statement’s recitation of the sales

                                  26   process. Cf. id. at 1003 (stating that, “unlike judicial notice, a court ‘may assume [an incorporated

                                  27   document's] contents are true for purposes of a motion to dismiss under Rule 12(b)(6),’” but “it is

                                  28   improper to assume the truth of an incorporated document if such assumptions only serve to
                                                                                         6
                                         Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 7 of 19




                                   1   dispute facts stated in a well pleaded complaint”) (emphasis added). Accordingly, the Court

                                   2   considers the full recitation of the chronology of the sales process.

                                   3          Below is a fuller and more complete pictures of the sales process, as described in the

                                   4   Recommendation Statement. See Defs.’ RJN, Ex. A (Rec. St. at 13 et seq.). The Court

                                   5   emphasizes that its focus below is on Finjan’s dealings with Party B and Fortress, given that they

                                   6   were ultimately the two most interested parties. However, notably there were other companies

                                   7   that also expressed interest in Finjan, including Party A, Party, C, and Party D, although they

                                   8   eventually dropped out of the sales process after doing some due diligence. Dealings with Party A

                                   9   appeared to end in late 2018; with Party D in mid-2019; and with Party C ended in the latter half

                                  10   of 2019. In the end, only Party B and Fortress maintained an interest in Finjan.

                                  11              •   3/7/2018. The Board authorized Mr. Hartstein “to (i) continue exploring

                                  12                  opportunities for a strategic relationship with another patent monetization
Northern District of California
 United States District Court




                                  13                  company, (ii) explore acquiring additional patents, and (iii) engage with an

                                  14                  investment bank regarding acquisition opportunities.” Rec. St. at 13.

                                  15              •   5/2/2018. The Board authorized the formation of a Transaction Committee,

                                  16                  consisting of two independent directors (Mr. Benhamou and Mr. Southworth).

                                  17                  “The Transaction Committee, in coordination with the Company’s Chairman,

                                  18                  Daniel Chinn, was delegated the power to oversee a sales process and make certain

                                  19                  day-to-day decisions but was not empowered to ultimately reject or approve any

                                  20                  transaction.” Rec. St. at 13.

                                  21              •   6/16/2018. The Board engaged Atlas, a financial advisor, to assist it “in

                                  22                  identifying, reviewing and implementing strategic alternatives.” Rec. St. at 13-14.

                                  23              •   8/22/2018. Beginning on this date, Atlas contacted “more than 50 parties to

                                  24                  explore interest in a transaction with the Company, including a sale of the

                                  25                  Company, potential acquisitions by the Company and joint venture proposals

                                  26                  involving combined management of patent portfolios. Of these, 11 parties entered

                                  27                  into confidentiality agreements with the Company, including Fortress.” Rec. St. at

                                  28                  14. Those 11 parties were given Finjan’s financial projections, including revenue
                                                                                         7
                                       Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 8 of 19




                                   1             and operating income through 2022. See Rec. St. at 14.

                                   2         •   9/19/2019. “Party B, a strategic acquiror, informed Atlas that it would have

                                   3             potential interest in pursuing an acquisition of the Company via a stock-for-stock

                                   4             merger.” Rec. St. at 14.

                                   5         •   10/3/2018. “The Board discussed the complicated nature of exploring a stock-for-

                                   6             stock transaction with Party B and determined that it should continue discussions

                                   7             with the other interested parties rather than focus on the more complicated structure

                                   8             of a transaction with Party B.” Rec. St. at 14. Atlas then informed Party B that

                                   9             “the Board was not interested in a stock-for-stock transaction with Party B at that

                                  10             time.” St. at 15.

                                  11         •   2/6/2019. “Party B submitted an unsolicited non-binding proposal to the Company

                                  12             to acquire all of the Company’s stock in exchange for $1.86 per share in cash and a
Northern District of California
 United States District Court




                                  13             contingent value right that would pay out an undetermined amount based on

                                  14             Company performance over the next five years.” Rec. St. at 17.

                                  15         •   2/11/2019. The Transaction Committee and Mr. Chinn discussed the Party B offer.

                                  16             “The Transaction Committee viewed the offer as inadequate with regard to

                                  17             consideration and structure.” Rec. St. at 17. Mr. Chinn informed the Board that

                                  18             the Committee had recommended that the offer be rejected. Several days later,

                                  19             Finjan told Party B that it was rejecting the proposal. See Rec. St. at 14.

                                  20         •   5/10219. Atlas began to solicit bidders for a sale of Finjan “at the direction of the

                                  21             Board.” Rec. St. at 17. Atlas contacted seven parties, including Party B and

                                  22             Fortress. See Rec. St. at 17.

                                  23         •   6/19/2019. Fortress indicated to Atlas that it was “interested in a transaction with

                                  24             the Company in the high $2.00s to up to $3.00 per share range.” Rec. St. at 18.

                                  25         •   6/26/2019. A Board member informed the Board that he had had a call “with one

                                  26             of the Company’s stockholders informing him that Party B had contacted the

                                  27             stockholder regarding coordinating on a transaction with the Company.” Rec. St. at

                                  28             18.
                                                                                    8
                                       Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 9 of 19




                                   1         •   8/2019. “[M]embers of management and Atlas held multiple calls with [inter alia]

                                   2             Fortress [and] Party B.” Rec. St. at 18.

                                   3         •   8/27/2019. “Fortress delivered to Atlas a non-binding proposal to acquire all of the

                                   4             stock of the Company for a price in the range of $3.00 to $3.40 per share in cash,

                                   5             along with a request for the exclusive right to negotiate with the Company through

                                   6             October 11, 2019.” Rec. St. at 18.

                                   7         •   8/29/2019. “Party B communicated an oral offer to the Company to purchase all

                                   8             shares at $3.00 per share.” Rec. St. at 18.

                                   9         •   8/30/2019. “[T]he Transaction Committee met with members of management and

                                  10             legal and financial advisors present and authorized Atlas to continue negotiating

                                  11             with Party B and Fortress to increase the offer price and remove any

                                  12             contingencies.” Rec. St. at 18.
Northern District of California
 United States District Court




                                  13         •   8/30-9/11/2019. Atlas held multiple conversations with Party B and Fortress.

                                  14         •   9/11/2019. “Fortress delivered a revised non-binding letter of intent revising its per

                                  15             share proposal to $3.25 in cash and requesting 14 days of exclusivity. Party B

                                  16             indicated it would not be able to increase its offer price beyond $3.00 without the

                                  17             benefit of additional due diligence.” Rec. St. at 19.

                                  18         •   9/17/2019. Finjan and Fortress “executed a non-binding letter of intent providing

                                  19             Fortress with the exclusive right to negotiate with the Company through October 1,

                                  20             2019, with the possibility of an extension through October 8, 2019.” Rec. St. at 19.

                                  21         •   9/20/2019. “Party B sent a letter to the Board criticizing the Company’s sales

                                  22             process and expressing concern that the Company entered into exclusive

                                  23             negotiations with another party despite Party B’s continuing interest in a

                                  24             transaction. Party B also alleged that it had previously communicated its

                                  25             willingness to consider making an offer at $3.50 per share if it could conduct three

                                  26             weeks of additional due diligence and indicated that it had not withdrawn its offer

                                  27             of $3.00 per share.” Rec. St. at 19.

                                  28         •   9/27/2019. The Board approved an extension of the exclusivity period for Fortress
                                                                                    9
                                       Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 10 of 19




                                   1              through October 11, 2019. See Rec. St. at 19.

                                   2          •   10/5/2019. Fortress informed Atlas that, after due diligence, “it was reducing its

                                   3              offer from $3.25 per share to a range of $2.30 to $2.60 per share. The reduction in

                                   4              the offer price terminated the exclusivity period under the terms of the letter of

                                   5              intent.” Rec. St. at 19.

                                   6          •   10/10/2019. The Board authorized Atlas to re-engage with Party B “on the

                                   7              condition that Party B would agree to a customary standstill arrangement to prevent

                                   8              it from acquiring Company shares without approval from the Board. The Board

                                   9              required a customary standard arrangement to ensure Party B would participate in a

                                  10              negotiated transaction so that the Board could direct an orderly process in the best

                                  11              interests of stockholders.” Rec. St. at 19.

                                  12          •   11/14/2019. Finjan and Party B entered into an agreement that restricted “Party B
Northern District of California
 United States District Court




                                  13              from acquiring more than 6% of the Company’s outstanding shares without Board

                                  14              approval prior to March 30, 2020 and providing Party B with the exclusive right to

                                  15              negotiate with the Company through December 4, 2019.” Rec. St. at 20.

                                  16          •   12/5/2019. “Party B provided a letter to Atlas offering $2.75 per share and

                                  17              requiring the Company to maintain a cash balance of $48.3 million as of December

                                  18              31, 2019. The Company’s cash balance at September 30, 2019 was approximately

                                  19              $34 million.” Rec. St. at 20.

                                  20          •   12/5/2019. “[T]he Board met with members of management and legal and

                                  21              financial present. After discussion, the Board determined to reject Party B’s offer

                                  22              because the Company was unlikely to meet the minimum cash balance

                                  23              requirement. The Board further instructed Atlas to contact each of Party B and

                                  24              Fortress and request ‘best and final’ bids.” Rec. St. at 20.

                                  25          •   12/12/2019. “Party B reiterated its offer to acquire the Company at $2.75 per share

                                  26              but adjusted its December 31, 2019 minimum cash balance requirements down

                                  27              from $48.3 million to $35 million.” Rec. St. at 20.

                                  28          •   12/13/2019. Fortress informed Atlas that it would not submit another proposal at
                                                                                    10
                                       Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 11 of 19




                                   1              that time. See Rec. St. at 20.

                                   2          •   12/18/2019. Finjan and Party B signed letter agreement giving Party B the

                                   3              exclusive right to negotiate with the company through January 10, 2020. That date

                                   4              was later extended to January 16, 2020. See Rec. St. at 20.

                                   5          •   1/15/2020. Party B informed Finjan’s attorneys that it was unwilling to proceed

                                   6              without a fairness opinion which would take several weeks to prepare. Party B

                                   7              asked for an extension of the exclusivity period through February 3, 2020. The

                                   8              extension was given. See Rec. St. at 21.

                                   9          •   1/31/2020. Party B informed Finjan’s attorneys that “it was pausing further pursuit

                                  10              of the Company” because of an adverse decision that had issued in Finjan’s lawsuit

                                  11              against another company (Checkpoint). Rec. St. at 21.

                                  12          •   2/3/2020. “Party B sent a letter to the Board indicating that Party B wished to deal
Northern District of California
 United States District Court




                                  13              directly with the Board on any further discussion regarding a potential transaction

                                  14              with the Company.” Rec. St. at 21.

                                  15          •   2/18/2020. Two Board members met with Party B. “Party B orally proposed a

                                  16              transaction whereby Company stockholders would receive a distribution of the

                                  17              Company’s current cash and a contingent value right representing the right to

                                  18              receive a percentage of the Company’s future revenue.” Rec. St. at 21. The

                                  19              directors and Party B continued to communicate through March 3, 2020.

                                  20          •   2/26/2020. The full Board “authorized the Company to publicly announce the

                                  21              close of [the sales/strategic review] process so that management and the Board

                                  22              could better focus on operating the Company’s business.” Rec. St. at 21.

                                  23          •   3/4/2020. Finjan publicly announced the close of the strategic review process. See

                                  24              Rec. St. at 21.

                                  25          •   3/18/2020. Finjan’s common stock closed trading at $0.78 per share. See Rec. St.

                                  26              at 21.

                                  27          •   4/1/2020. “Party B informed Mr. Chinn [the Chairman of the Board] of its intent to

                                  28              purchase additional shares of the Company in the market that would trigger a
                                                                                   11
                                           Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 12 of 19




                                   1                  Schedule 13D filing by Party B.[3] Party B also noted that it was interested in

                                   2                  acquiring the Company at $1.50 per share and asked for an opportunity to reengage

                                   3                  with the Company prior to acquiring more Company shares in the market.” Rec.

                                   4                  St. at 21.

                                   5              •   4/5/2020. The Board met to discuss the $1.50 per share offer from Party B. “The

                                   6                  Board asked management to perform a liquidation value analysis to determine

                                   7                  whether it would be more desirable for the Company to liquidate than to sell at

                                   8                  $1.50 per share to Party B.” Rec. St. at 22.

                                   9              •   4/6/2020. Mr. Chinn sent a letter to Party B, “noting the restrictions in applicable

                                  10                  law and the confidentiality agreement between the parties that prevented Party B

                                  11                  from acquiring Company shares when in possession of material, non-public

                                  12                  information regarding the Company. In further correspondence, Party B confirmed
Northern District of California
 United States District Court




                                  13                  its interest in pursuing a transaction with the Company at $1.50 per share and

                                  14                  requested two weeks of additional exclusivity.” Rec. St. at 22.

                                  15              •   4/12/2020. “[M]embers of management contacted representatives of Fortress to

                                  16                  inquire whether they had an interest in reengaging in acquisition discussions.” Rec.

                                  17                  St. at 22.

                                  18              •   4/13/2020. Finjan and Party B entered into an agreement that gave Party B

                                  19                  exclusivity through April 20, 2020. See Rec. St. at 22.

                                  20              •   4/21/2020. After the exclusivity period expired, Atlas contacted Fortress “to

                                  21                  explore whether it had interest to reengage in discussions to acquire the Company.”

                                  22                  Rec. St. at 22. Through early May 2020, members of the Board continued to

                                  23                  communicate with Party B. Rec. St. at 22.

                                  24              •   4/28/2020. Finjan provided Fortress with quarterly financial projections for the

                                  25                  remainder of 2020. The same information had previously been given to Party B.

                                  26
                                       3
                                  27    See also https://www.investor.gov/introduction-investing/investing-basics/glossary/schedules-
                                       13d-and-13g (last visited 9/9/2021) (“When a person or group of persons acquires beneficial
                                  28   ownership of more than five percent of a voting class of a company’s equity securities registered
                                       under the Securities Exchange Act, they are required to file a Schedule 13D with the SEC.”).
                                                                                       12
                                       Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 13 of 19




                                   1              See Rec. St. at 22.

                                   2          •   4/29/2020. Party B stated that “it was not willing to pursue a transaction at $1.50

                                   3              per share and proposed restructuring the transaction as an asset purchase. Party B

                                   4              also indicated that it would need to perform further due diligence on the

                                   5              Company.” Rec. St. at 22.

                                   6          •   4/30/2020. Fortress confirmed its interest in reengaging in the process. See Rec.

                                   7              St. at 22.

                                   8          •   5/4/2020. The Board met and discussed both the interactions with Party B and

                                   9              Fortress. “Given the current interest from Fortress and the potential drawbacks and

                                  10              complications of an asset purchase structure, the Board concluded that pursuing an

                                  11              asset purchase transaction with Party B would not be in the best interests of

                                  12              stockholders. The Board instructed Atlas to continue to explore whether Fortress
Northern District of California
 United States District Court




                                  13              had an interest in a transaction.” Rec. St. at 22.

                                  14          •   5/5/2020. Fortress sent a written nonbinding letter of intent, proposing to acquire

                                  15              Finjan for $1.50 per share. Exclusivity through June 19, 2020, was also

                                  16              contemplated. See Rec. St. at 23.

                                  17          •   5/8/2020. Fortress increased the offer to $1.55 per share in a nonbinding letter of

                                  18              intent “which contained an exclusive right to negotiate . . . until June 8, 2020.”

                                  19              Rec. St. at 23. Both parties signed that letter. See Rec. St. at 23. On the same day,

                                  20              Finjan’s common stock closed trading at $1.24 per share. See Rec. St. at 23.

                                  21          •   6/8/2020. The parties extended exclusivity so that they could continue to negotiate

                                  22              and finalize a merger agreement. See Rec. St. at 24.

                                  23          •   6/9/2020. The Board held a meeting. It received a presentation from its legal

                                  24              advisors as well as a presentation from Atlas, who opined that the merger

                                  25              consideration was fair to the shareholders. The Board unanimously approved the

                                  26              merger agreement and recommended that shareholders tender their shares. See

                                  27              Rec. St. at 24. On the same day, Finjan’s common stock closed trading at $1.33 per

                                  28              share. See Rec. St. at 24.
                                                                                     13
                                         Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 14 of 19




                                   1              •   6/10/2020. The merger agreement was executed and publicly announced. See Rec.

                                   2                  St. at 24.

                                   3              •   6/24/2020. Finjan filed the Recommendation Statement with the SEC.

                                   4                                                   DISCUSSION

                                   5   A.     Legal Standard

                                   6          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include "a short and plain

                                   7   statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). A

                                   8   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                   9   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                  10   after the Supreme Court's decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                  11   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff's "factual allegations [in the complaint] 'must

                                  12   . . . suggest that the claim has at least a plausible chance of success.'" Levitt v. Yelp! Inc., 765
Northern District of California
 United States District Court




                                  13   F.3d 1123, 1135 (9th Cir. 2014). The court "accept[s] factual allegations in the complaint as true

                                  14   and construe[s] the pleadings in the light most favorable to the nonmoving party." Manzarek v. St.

                                  15   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But "allegations in a

                                  16   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  17   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  18   effectively." Levitt, 765 F.3d at 1135 (internal quotation marks omitted). "A claim has facial

                                  19   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  20   inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678. "The

                                  21   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  22   possibility that a defendant has acted unlawfully." Id. (internal quotation marks omitted).

                                  23          In addition to Rule 8(a)(2), Rule 9(b) governs in the instant case. This is because, as the

                                  24   Court explained in its prior 12(b)(6) order, Lead Plaintiff’s claims are grounded in fraud (even

                                  25   though a § 14(e) violation may be based on negligence). See Docket No. 41 (Order at 11-12).

                                  26          Finally, as the Court explained in its prior order, because Lead Plaintiff must plead not

                                  27   only objective falsity but also subjective falsity (given the nature of his claims), the PSLRA

                                  28
                                                                                         14
                                           Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 15 of 19




                                   1   requires that there be a “strong inference” of the requisite state of mind.4

                                   2           In the pending motion, Defendants argue that Lead Plaintiff has failed to adequately plead

                                   3   objective falsity, subjective falsity, and loss causation.

                                   4   B.      Falsity

                                   5           Regarding objective falsity, Defendants largely make the same arguments that they did in

                                   6   the prior 12(b)(6) proceedings. And as before, the Court continues to have serious questions as to

                                   7   whether Lead Plaintiff has sufficiently alleged objective falsity. Weighing against Lead Plaintiff

                                   8   is the undisputed fact that the offer made by Fortress ($1.55 per share) was similar to the offer

                                   9   made by Party B ($1.50 per share). See Gray v. Wesco Aircraft Holdings, Inc., 454 F. Supp. 3d

                                  10   366, 399 (S.D.N.Y. 2020) (rejecting plaintiff’s argument that financial projections were false

                                  11   because they not consistent with analyst expectations: “[t]he analyst predictions averred to were

                                  12   estimates of what potential buyers would agree to offer Wesco in a merger [b]ut there is other,
Northern District of California
 United States District Court




                                  13   even stronger evidence of what potential buyers would agree to offer – what the potential buyers

                                  14   did offer”; adding that “several prospective bidders [actually] dropped out and decided not to offer

                                  15   anything, and no bid higher than Platinum’s was ever made”).

                                  16           Moreover, the full picture of the sales process as described above indicates that the similar

                                  17   valuation was not mere happenstance but rather was reflective of the true market value of Finjan’s

                                  18   stock. As reflected above, there was a concerted effort on the part of Finjan to reach out to 50

                                  19   parties; of those, 11 were interested enough to enter into confidentiality agreements; and of those,

                                  20   5 parties (Parties A-D and Fortress) continued with due diligence for at least a period of time.

                                  21   Ultimately, all parties except for Party B and Fortress fell out of the picture, presumably

                                  22   concluding that they had no interest in Finjan. Finjan then engaged in extensive negotiations with

                                  23
                                       4
                                  24     In its prior order, the Court noted that a § 14(e) claim can be predicated on negligence but that, as
                                       a factual matter, Lead Plaintiff had put forward a theory that Defendants knew that the financial
                                  25   projections given to Atlas were false. In addition, the Court noted in its prior order that, where
                                       opinions are at issue, a plaintiff must plead not only objective falsity but also subjective falsity,
                                  26   which is essentially a state-of-mind requirement. See Docket No. 41 (Order at 12-13, 18). See
                                       Docket No. 12 (Order at 12-13) (“The allegations in the FAC are not suggestive of negligence or
                                  27   even gross negligence. Rather, the FAC alleges that Defendants knew the Multiyear Projections
                                       were false.”) (emphasis in original); Docket No. 41 (“Lead Plaintiff does not dispute that, in the
                                  28   case at bar, he must allege facts supportive of not only objective falsity but also subjective falsity,
                                       which is essentially a state-of-mind requirement.”) (emphasis in original).
                                                                                           15
                                         Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 16 of 19




                                   1   both Party B and Fortress, each knowing that the other was a competitor during the process. Even

                                   2   though there was competition, the offers from Party B and Fortress both decreased during the

                                   3   process, coming from a price at or above $3.00 per share down to the range of $1.50-$1.55 per

                                   4   share (which was more than the $1.33 per share the stock was commanding the day before the

                                   5   merger agreement was executed). Thus, after exposure to the market, the competitive market

                                   6   forces strongly indicated that the true value of the shares was in the $1.50 to $1.55 range. The

                                   7   Ninth Circuit memorandum disposition in In re Ocera Therapeutics, Inc. Securities Litigation, 806

                                   8   F. App'x 603 (9th Cir. 2020), while not precedential, is instructive. In discussing loss causation,

                                   9   the court took note of the plaintiff’s theory that the true value of the company’s stock was more in

                                  10   line with financial projections in June 2017 rather than later projections in November 2017 (the

                                  11   latter made in connection with the challenged merger) but found that theory speculative. The

                                  12   court pointed out that “numerous potential acquirers, including those that did due diligence on the
Northern District of California
 United States District Court




                                  13   company during the period around or after the June Projections, lost interest in acquiring [the

                                  14   company], leaving only Mallinckrodt plc, which was still willing to pay more than the existing

                                  15   market price of $1.00 per share on the date of the entry into the merger agreements.” Id. at 605.

                                  16   In short, the Ninth Circuit found the sales process indicative of the true value of the acquired

                                  17   company.

                                  18          For the reasons stated above, the Court has serious doubts as to whether Lead Plaintiff has

                                  19   sufficiently alleged objective falsity (and correlative loss causation). That being said, it need not

                                  20   rule definitively on objective falsity because there is a lack of subjective falsity plea here.

                                  21   Because there was a true and tested sales process in which Party B and Fortress heavily competed

                                  22   against one another (as well as others) and ultimately gave similar offers, Lead Plaintiff’s position

                                  23   that Defendants (in particular, Mr. Hartstein) knew or should have known that $1.50 per share was

                                  24   an undervaluing of the company is speculative and insufficiently pled, just as it was with the FAC.

                                  25          Lead Plaintiff’s new allegations in the SAC regarding Mr. Hartstein’s motive to give false

                                  26   financial projections to Atlas is of no help. See Prodanova v. H.C. Wainwright & Co., LLC, 993

                                  27   F.3d 1097 (9th Cir. 2021) (stating that, “if [a] complaint fails to plead a plausible motive for the

                                  28   allegedly fraudulent action, the plaintiff will face a substantial hurdle in establishing scienter”).
                                                                                          16
                                           Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 17 of 19




                                   1   Notably, Lead Plaintiff conceded at the hearing that Mr. Hartstein would not get a golden

                                   2   parachute of approximately $1 million if the merger were to go through; under his employment

                                   3   agreement, the golden parachute would only be available to Mr. Hartstein if, after a change in

                                   4   control, he were terminated under certain circumstances. See Rec. St. at 8-9; Employment

                                   5   Agreement § 7(c) (providing that, “[i]n the event of a Change in Control approved by a majority of

                                   6   Incumbent Directors, provided that Employee’s employment is terminated by the Company

                                   7   without Cause . . . or by Employee with Good Reason, or the Company’s non-renewal of this

                                   8   Agreement . . . on or within ninety (90) days following such Change in Control, then Employee

                                   9   shall . . . be entitled to receive: (A) the Termination Benefits; and (B) 100% accelerated vesting

                                  10   with respect to Employee’s then outstanding, unvested equity awards”).

                                  11           To be sure, Lead Plaintiff theorizes that Mr. Hartstein had a motive to lie because he

                                  12   wanted to keep his job and that Mr. Hartstein did not want Party B to gain control over Finjan
Northern District of California
 United States District Court




                                  13   because, if it did, Party B would likely get him fired.5 This theory is predicated on the assumption

                                  14   that Party B was hostile to Mr. Hartstein because of the way the sales process was being handled.

                                  15   But the only evidence to which Lead Plaintiff has pointed to support its claim that Party B was

                                  16   hostile to Mr. Hartstein is the letter that Party B sent to the Board in February 2020, indicating that

                                  17   it “wished to deal directly with the Board on any further discussion regarding a potential

                                  18   transaction with the Company.” Rec. St. at 21. Lead Plaintiff asserts that it can be inferred that

                                  19   Party B did not want to engage with Mr. Hartstein, but Lead Plaintiff has not explained why it is

                                  20   reasonable to infer that Party B was targeting Mr. Hartstein or that it viewed him in particular as

                                  21   an obstacle in the sales process as opposed to, e.g., management generally, the Transaction

                                  22   Committee, or Finjan’s attorneys. There is no indication that the sales process was not being

                                  23   handled by the Transaction Committee, which appeared to be assigned the task of overseeing the

                                  24   sales process, see Rec. St. at 13, or Finjan’s attorneys who appeared to be directly communicating

                                  25   with Party B. In fact, the Recommendation Statement indicates that Party B’s letter asking for

                                  26
                                       5
                                  27     At the hearing, Lead Plaintiff maintained that, even if a termination would enable Mr. Hartstein
                                       to get the $1 million golden parachute (or if he could get the $1 million golden parachute for other
                                  28   reasons), he had no real interest in the money and would have preferred to stay on the job with
                                       Finjan because he had founded the company.
                                                                                         17
                                           Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 18 of 19




                                   1   direct dealing with the Board was because it had been engaging with Finjan’s counsel, Perkins

                                   2   Coie, during that specific period in time. See, e.g., Rec. St. at 20-21 (noting that, on January 9,

                                   3   2020, “[r]epresentatives of Perkins Coie reviewed fiduciary matters with the Board and updated

                                   4   them as to the ongoing negotiations with Party B on the definitive merger agreement”; that, on

                                   5   January 15, 20210, “Party B’s legal counsel informed representatives of Perkins Coie that Party

                                   6   B’s board of directors was unwilling to proceed with the transaction without receiving a fairness

                                   7   opinion”; that, on January 31, 2020, “representatives of Party B informed Perkins Coie that it was

                                   8   pausing further pursuit of the Company given the adverse decision in the Company’s case against

                                   9   Checkpoint”; and that, on February 3, 2020, “Party B sent a letter to the Board indicating that

                                  10   Party B wished to deal directly with the Board on any further discussion regarding a potential

                                  11   transaction with the Company”).6 Lead Plaintiff points to no document establishing Mr. Hartstein

                                  12   was the point person for Finjan in negotiating with Party B.
Northern District of California
 United States District Court




                                  13           Finally, although Mr. Hartstein would, under the merger agreement, stand to gain $310,000

                                  14   from the accelerated vesting of equity grants (RSUs), that was not a benefit unique to him; any

                                  15   employee with RSUs was entitled to that benefit. See Rec. St. at 9 (“[E]ach outstanding award of

                                  16   Company restricted stock units will be vested in full as of immediately before the Effective Time

                                  17   and will be canceled and converted automatically into the right to receive an amount of cash,

                                  18   without interest, equal to (A) the Merger Consideration multiplied by (B) the number of Shares

                                  19   subject to such Company restricted stock units immediately before the Effective Time.”). See,

                                  20   e.g., Kalnit v. Eichler, 264 F.3d 131, 142 (2d Cir. 2001) (agreeing with lower court that plaintiffs

                                  21
                                       6
                                  22     The Court also notes that it is far from clear that there was hostility between Party B and Mr.
                                       Hartstein and/or Finjan. As Defendants point out, even if Mr. Hartstein specifically reached out to
                                  23   Fortress on April 12, 2020, that was not necessarily because Mr. Hartstein feared acquisition by
                                       Party B, given that the following day, April 13, 2020, Finjan and Party B “entered into a letter
                                  24   agreement providing Party B the exclusive right to negotiate with the Company through April 20,
                                       2020.” Rec. St. at 22 (emphasis added). Lead Plaintiff contends that this was a tactical move on
                                  25   the part of Finjan; under the letter agreement, Party B also agreed to a standstill, which meant it
                                       could not seek to acquire capital in the market to pursue a hostile takeover of Finjan, and, in the
                                  26   meantime, Mr. Hartstein prepared to have accelerated negotiations with Fortress. But this theory
                                       is sheer speculation. Little would seem to be gained by just a one-week standstill. Moreover,
                                  27   Lead Plaintiff has not addressed Defendants’ contention that – as Finjan told Party B –
                                       “restrictions in applicable law and the confidentiality agreement between the parties . . . prevented
                                  28   Party B from acquiring Company shares when in possession of material, non-public information
                                       regarding the Company.” Rec. St. at 22.
                                                                                          18
                                         Case 3:20-cv-04289-EMC Document 56 Filed 09/13/21 Page 19 of 19




                                   1   did not sufficiently allege motive – e.g., “plaintiffs have not pointed to any specific benefit that

                                   2   would inure to the defendants that would not be either generalized to all corporate directors or

                                   3   beneficial to all shareholders, not just the defendant directors specifically”); cf. Glazer Cap.

                                   4   Mgmt., LP v. Magistri, 549 F.3d 736, 748 (9th Cir. 2008) (stating that “evidence of a personal

                                   5   profit motive on the part of officers and directors contemplating a merger is insufficient to raise a

                                   6   strong inference of scienter” because such motive is present in almost every merger – i.e., officers

                                   7   and directors will usually reap financial benefits). Indeed, if Mr. Hartstein wished to maximize the

                                   8   benefit to be obtained from his RSUs, if anything, he had an incentive to get a higher tender offer

                                   9   (per share) from Fortress (or any other suitor) because the value of the RSUs was based on the

                                  10   merger consideration per share. It was thus contrary to his financial interest in his RSUs to

                                  11   undervalue Finjan shares.

                                  12           Here, there is no particularized evidence supporting Lead Plaintiff’s speculation that Mr.
Northern District of California
 United States District Court




                                  13   Hartstein had a motive to undervalue Finjan’s stock in order to induce Fortress to acquire Finjan

                                  14   as a way to thwart Party B. Accordingly, the Court concludes that, as before, Lead Plaintiff has

                                  15   failed to adequately allege subjective falsity. Because the Court previously gave Lead Plaintiff an

                                  16   opportunity to amend to address this deficiency but the deficiency remains, the dismissal is with

                                  17   prejudice.

                                  18                                                  CONCLUSION

                                  19           Defendants’ motion to dismiss is granted. This order disposes of Docket No. 46.

                                  20           The Clerk of the Court is directed to enter a final judgment in accordance with this opinion

                                  21   and close the file in the case.

                                  22

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: September 13, 2021

                                  26
                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                         19
